Citation Nr: 0906165	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-25 208	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the September 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Dallas VA Medical Center (VAMC) as a treatment provider.  
Available records from that facility were obtained.  
Additionally, in February 2007, the Veteran was provided a VA 
examination in connection with the claim, the report of which 
is of record.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The Veteran asserts that he developed PTSD as a result of 
traumatic experiences during his military service in the 
Republic of Vietnam.  Specifically, he attributes his claimed 
disability to the loss of two close comrades.  Thus, the 
Veteran contends that service connection is warranted for 
PTSD.

In a July 2006 statement, the Veteran lists the names of two 
comrades he states were killed in action.  The Veteran 
maintains that their deaths constitute a traumatic in-service 
experience because he had to identify the bodies.  Although 
the alleged events are not documented in detail, the RO 
confirmed that the two identified servicemen were killed in 
action.  The RO conceded the existence of an in-service 
stressor.  The evidence must nevertheless show that the 
Veteran has a diagnosis of PTSD and that the condition is 
linked to an established in-service stressor in order for 
service connection to be warranted.

The Veteran's service treatment records do not contain 
evidence relating to treatment for a psychiatric disability, 
including PTSD-the psychiatric portion of his November 1970 
separation examination was normal.  In addition, the 
Veteran's post-service medical records from the Dallas VAMC 
do not contain evidence relating to treatment for a 
psychiatric disability.  Specifically, a June 2005 treatment 
record from the Dallas VAMC documents that, although the 
Veteran was counseled for possible alcohol abuse, the Veteran 
did not have PTSD symptoms.

In February 2007, the Veteran underwent a VA examination in 
connection with this claim in which the above-reported in-
service stressor was noted in the examination report.  The 
examiner noted that the Veteran experiences infrequent 
attacks of shivering and is hyper-alert when helicopters fly 
overhead; however, the Veteran generally sleeps well at 
night, does not have problems with loud noises, does not have 
problems with irritability, and is not having problems with 
depression.  The examiner evaluated the Veteran according to 
the DSM-IV diagnostic criteria and concluded that the Veteran 
does not meet the criteria for PTSD.  The examiner concluded 
that the Veteran does not meet the criteria for any 
psychiatric diagnosis.

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for PTSD must be denied.  Here, the Board 
finds that the preponderance of the evidence is against the 
claim.  The February 2007 examiner set forth a detailed 
examination report containing a persuasive opinion in which 
it was specifically noted that a diagnosis of PTSD was not 
supported.  The Veteran has not indicated that any medical 
professional has diagnosed him with PTSD.  Thus, an essential 
requirement for service connection is not met, namely a 
current diagnosis of the claimed disability.  In the absence 
of a diagnosis of PTSD, the claim of service connection for 
PTSD may not be granted.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has considered the Veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of his belief that he has 
PTSD; as a lay person, without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter, such as the diagnosis 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


